Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 11/11/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0019], it is suggested to recite “LED” in an unabbreviated form to establish the acronym for clarity.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, “capincluding” should read “cap including”;
In claim 1, line 17, “keast” should read “least”;
In claim 7, line 2, the sentence ends in a comma and should end in a period. 
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 11 recites “wherein the sensor further comprises a transmission receiver configured to receive excitation radiation from the second radiation source after passing through the sensor spot”. The broadest reasonable interpretation of “transmission receiver” is an element that receives radiation from a radiation source after passing through a sensor spot. At the time of filing, the state of the art and one of ordinary of skill in the art would appreciate that transmission receivers could be interpreted as an electrical component that receives transmissions and produces signals. However, the amount of direction provided in the specification is not adequate for one of ordinary skill in the art to provide a transmission receiver “configured to receive excitation radiation from the second radiation source after passing through the sensor spot”. While the specification discloses that the transmission receiver transmits radiation to a radiation receiver (paragraph [0020]) and that the cap comprises a transmission receiver (paragraph [0070]; Fig. 4), it is still unclear what the structure of “the transmission receiver” is and how it is capable of transmitting radiation to a radiation receiver. Is the transmission receiver an electrical component that receives signals and sends the signal to the sensor circuit? Is the “transmission receiver” an element that reflects the radiation back to the radiation receiver after passing through the sensor spot, e.g. a mirror? Taking these factors into account, undue experimentation would be required by one of ordinary skill to practice the full scope of claim 11. Thus, claim 11 is not enabled by the disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the sensor cap" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Note that “removable cap” and “sensor spot” is established, but “sensor cap” is not established. Claims 2-14 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7 and 8, the term “poorly” is a relative term which renders the claim indefinite. The term “poorly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 10, claim 10 recites the limitation “LED” in lines 1-2, which is unclear. It is suggested to recite “LED” in an unabbreviated form to establish the acronym.  
Regarding claim 11, claim 11 recites the limitation “the sensor further comprises a transmission receiver” in line 5. It is unclear how the transmission receiver is in connection with the elements of the sensor. Is the transmission receiver electrically connected to the sensor circuit? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hohne et al. (US 20170184499 A1) in view of Lobbert et al. (US 20190064065 A1).
Regarding claim 1, Hohne teaches an optochemical sensor for determining a measurement signal that correlates with a physical or chemical measurand of a measuring fluid (abstract), the sensor comprising: 
a removable cap (Fig. 3, element 2) including a sensor spot (interpreted as the analyte-sensitive matrix 11), and wherein the sensor spot: 
is disposed on a lateral surface of the sensor cap (Fig. 3); 
contains an analyte-sensitive indicator dye (paragraph [0092] teaches the analyte-sensitive matrix comprises an analyte-sensitive substance that emits a luminescence, fluorescence, or phosphorescence signal, i.e. dye); 
at least one radiation source (Fig. 3, element 31) and configured to radiate excitation radiation onto the sensor spot and to excite a luminescence of the indicator dye (paragraphs [0055], [0092]); 
at least one radiation receiver (32) and configured to receive reception radiation emitted by the sensor spot (paragraphs [0028], [0055]); and 
a sensor circuit (Fig. 3, element 33; paragraph [0026] teaches electronic components including a control/evaluation unit) and electrically connected to the at least one radiation source and the at least one radiation receiver (Fig. 3, paragraphs [0014], [0026], [0092]), wherein the sensor circuit is configured to control the at least one radiation source and to generate, based on an intensity of luminescence and/or a phase angle of luminescence, a measurement signal representing the physical or chemical measurand in the measuring fluid in contact with the sensor spot (paragraphs [0014], [0026], [0092] teach a control/evaluation unit and exciting an analyte-sensitive layer to generate a luminescence signal, wherein corresponding change in the measuring radiation is detected and is a measure of the concentration of the analyte in the medium).
Hohne fails to teach a housing including at least one immersion region configured to be immersed in the measuring fluid; wherein the sensor cap is disposed in the immersion region of the housing; wherein the sensor spot contains a state description indicator adapted to represent an aging state of the sensor spot; the at least one radiation source disposed in the housing; and the at least one radiation receiver disposed in the housing; the sensor circuit disposed in the housing.
Lobbert teaches an optochemical sensor (abstract) comprising a housing (Fig. 1, probe housing 2) including at least one immersion region configured to be immersed in the measuring fluid (Fig. 1; paragraph [0085]); a removable sensor cap (Fig. 1, cap surrounding elements 12, 13, 14; paragraph [0077]), wherein the sensor cap is disposed in the immersion region of the housing (Fig. 1). Lobber teaches at least one radiation source disposed in the housing (10), at least one radiation receiver (11) disposed in the housing, and a sensor circuit (9) disposed in the housing. Lobbert teaches that parts of a measurement probe that are accommodated in a housing are exposed to less wear, such as the radiation source, radiation receiver, and sensor circuit (paragraph [0022]). Lobbert teaches the use of a first and second indicator to determine the concentration of multiple analytes (paragraph [0093]). Lobbert teaches that depending upon the selection of the indicator and/or the membrane, a concentration of a plurality of chemical analytes, biological substances, or physical parameters may be determined, e.g. the concentration of water or oxygen (paragraph [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hohne to incorporate the teachings of Lobbert to provide a housing including at least one immersion region configured to be immersed in the measuring fluid; wherein the sensor cap is disposed in the immersion region of the housing; the at least one radiation source disposed in the housing; and the at least one radiation receiver disposed in the housing; and the sensor circuit disposed in the housing. Doing so would utilize known structures of optochemical sensors, as taught by Lobbert, which would have a reasonable expectation of successfully protecting the sensor components from wear. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hohne to incorporate the teachings of Lobbert to provide wherein the sensor spot contains a state description indicator adapted capable of representing an aging state of the sensor spot. Doing so would utilize known concepts of implementing multiple indicators to measure different components in a fluid, as taught by Lobbert, to improve the measurement capabilities of the overall sensor. 
Note that the functional recitations that describe the optochemical sensor, the at least one immersion region, the cap, the state description indicator, the at least one radiation source, and the at least one radiation receiver are interpreted as an intended use of the claimed sensor and are given patentable weight to the extent which effects the structure of the claimed sensor. The prior art structure is capable of performing the intended use. Regarding the functional limitation of “to represent an aging state of the sensor spot”, an indicator that detects an analyte can be interpreted as representing an aging state. For example, if the state description indicator detects a target analyte, the indicator can be interpreted as being used, which would represent that time has passed, i.e. aging.	
Regarding claim 2, modified Hohne fails to explicitly teach wherein the state description indicator is capable of absorbing a polar solvent.
Lobbert teaches that depending upon the selection of the indicator and/or the membrane, a concentration of a plurality of chemical analytes, biological substances, or physical parameters may be determined, e.g. the concentration of water or oxygen (paragraph [0054]).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Hohne to provide wherein the state description indicator is capable of absorbing a polar solvent, i.e. water. Doing so would improve analysis of known analytes in fluids as taught by Lobbert. Furthermore, it would have been obvious to choose a polar solvent from a finite number of identified, predictable analytes to detect (see Lobbert, paragraph [0054]), i.e. it would have been obvious to have the state description indicator to be capable of absorbing a polar solvent to improve analysis capabilities of the overall sensor.
Regarding claim 3, modified Hohne teaches wherein the polar solvent is water (see above claim 2).
Regarding claim 7, it appears that modified Hohne further teaches wherein the indicator dye and/or the state description indicator is covalently bonded in a matrix of the sensor spot or is poorly water-soluble (Hohne, paragraph [0092] teaches that the function layers contain the analyte-sensitive substance).
If it is determined that modified Hohne fails to teach wherein the indicator dye and/or the state description indicator is covalently bonded in a matrix of the sensor spot or is poorly water-soluble, Lobbert teaches the use of indicator dots that are insoluble or poorly soluble in water can be covalently integrated (paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Hohne to incorporate the teachings of Lobbert provide the indicator dye and/or the state description indicator is covalently bonded in a matrix of the sensor spot or is poorly water-soluble. Doing so would improve integration of the indicator dye and/or the state description indicator in the matrix of the sensor spot.
Regarding claim 9, Hohne further teaches wherein the at least one radiation source comprises a first radiation source (Fig. 3, element 31; paragraphs [0028], [0092]) configured to emit excitation radiation onto the sensor spot and to excite a luminescence of the indicator dye  (Fig. 3, element 31; paragraphs [0028], [0092]). Modified Hohne fails to teach a second radiation source configured to emit excitation radiation onto the sensor spot and to excite a luminescence of the state description indicator.
	Lobbert teaches the measurement comprises multiple different radiation sources to excite different indicators at different wavelengths (paragraph [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Hohne to incorporate the teachings of Lobbert to provide a second radiation source configured to emit excitation radiation onto the sensor spot and to excite a luminescence of the state description indicator. Doing so would improve control and analysis of multiple analytes using different excitation as taught by Lobbert.
Regarding claim 12, modified Hohne fails to teach wherein the at least one radiation source includes a white light LED.
	Lobbert teaches the light source comprises one or more LEDs which emit radiation in the visible range (paragraph [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Hohne to incorporate the teachings of Lobbert to provide wherein the at least one radiation source includes a white light LED. Doing so would utilize known light sources to allow for excitation of the sensor spot. Furthermore, it would have been obvious to have altered modified Hohne to provide a white light LED through routine experimentation (MPEP 2144.05(II)) to optimize the light used to excite the sensor spot.
Regarding claim 13, Hohne further teaches the sensor further comprising at least one light guide (Fig. 3, waveguide 34) adapted to transmit excitation radiation from the at least one radiation source in a direction of the removable cap.
Regarding claim 14, Hohne further teaches wherein the physical or chemical measurand of the measuring fluid is a concentration of an analyte (paragraph [0014]).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hohne in view of Lobbert as applied to claim 1 above, and further in view of Reilly et al. (US 20180141039 A1). 
Regarding claim 4, modified Hohne fails to teach wherein the state description indicator is a Reichardt's dye.
Reilly teaches an analyte detection device (abstract) to measure the concentration of an analyte of a sampling fluid (paragraph [0051]). Reilly teaches examples of dyes including azomerocyanine betaine, i.e. Reichardt’s Dye (paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Hohne to incorporate the teachings of Reilly to provide  the state description indicator is a Reichardt's dye, i.e. azomerocyanine betaine. It would have been obvious to choose a Reichardt's dye, i.e. azomerocyanine betaine from a finite number of identified, predictable dyes, (see Reilly, paragraph [0063]), i.e. it would have been obvious to have the state description indicator is a Reichardt's dye, i.e. azomerocyanine betaine to optimize the detection of specific analytes depending on the analyte of interest. 
Regarding claim 5, modified Hohne teaches wherein the Reichardt's dye is an azomerocyanine betaine (see above claim 4).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hohne in view of Lobbert as applied to claim 1 above, and further in view of Hirase et al. (US 20150125941 A1). 
Regarding claim 6, modified Hohne fails to teach wherein the state description indicator is a merocyanine, a europium complex or a benzodiazaborole.
Hirase teaches a detection system (abstract) to test a substance in a sample (paragraph [0019]). Hirase teaches that the use of rare earth metal chelate complexes as a fluorescent molecule allows avoidance of any background fluorescence noise and allows for significantly high fluorescence sensitivity compared to conventional fluorescent molecules (paragraph [0047]). Hirase teaches examples of rare earth metals constituting the rare earth metal chelate complex includes europium (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Hohne to incorporate the teachings of Hirase to provide wherein the state description indicator is a merocyanine, a europium complex or a benzodiazaborole. Doing so would allow avoidance of any background fluorescence noise and allow for significantly high fluorescence sensitivity compared to conventional fluorescent molecules as taught by Hirase. 
Regarding claim 8, modified Hohne teaches wherein the state description indicator is poorly water-soluble (Lobbert, paragraph [0057], teaches the use of indicator dots that are insoluble or poorly soluble in water can be covalently integrated; note that the scope of “poorly” is unclear, thus the indicator is broadly interpreted as having “poor” water-solubility). Modified Hohne fails to teach the state description indicator includes a europium complex.
Hirase teaches a detection system (abstract) to test a substance in a sample (paragraph [0019]). Hirase teaches that the use of rare earth metal chelate complexes as a fluorescent molecule allows avoidance of any background fluorescence noise and allows for significantly high fluorescence sensitivity compared to conventional fluorescent molecules (paragraph [0047]). Hirase teaches examples of rare earth metals constituting the rare earth metal chelate complex includes europium (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Hohne to incorporate the teachings of Hirase to provide wherein the state description indicator includes a europium complex. Doing so would allow avoidance of any background fluorescence noise and allow for significantly high fluorescence sensitivity compared to conventional fluorescent molecules as taught by Hirase. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hohne in view of Lobbert as applied to claim 9 above, and further in view of Crafton et al. (US 9709499 B1). 
Regarding claim 10, modified Hohne fails to teach wherein the first radiation source is a red LED and the second radiation source is a blue LED.
Crafton teaches an oxygen concentration sensor (abstract). Crafton teaches an illumination source including a red LED and a blue LED to provide light to a sample to create fluorescence emission to transmit to a detector (column 2, lines 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Hohne to incorporate the teachings of Crafton to provide wherein the first radiation source is a red LED and the second radiation source is a blue LED. Doing so would utilize known light structures that would have a reasonable expectation of successfully exciting a sample for measurement. Furthermore, it would have been obvious to choose a red LED and a blue LED from a finite number of identified, predictable light sources, (see Crafton, column 2, lines 10-21), i.e. it would have been obvious to provide a red LED and a blue LED to optimize the detection of specific analytes depending on the analyte of interest.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hohne in view of Lobbert as applied to claim 1 above, and further in view of Ekechukwu (US 5489536 A). 
Regarding claim 11, Hohne further teaches wherein the at least one radiation source comprises a first radiation source (Fig. 3, element 31; paragraphs [0028], [0092]) configured to emit excitation radiation onto the sensor spot and to excite a luminescence of the indicator dye (Fig. 3, element 31; paragraphs [0028], [0092]). Modified Hohne fails to teach a second radiation source configured to emit excitation radiation onto the sensor spot, and wherein the sensor further comprises a transmission receiver configured to receive excitation radiation from the second radiation source after passing through the sensor spot.
Lobbert teaches the measurement comprises multiple different radiation sources to excite different indicators at different wavelengths (paragraph [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further altered modified Hohne to incorporate the teachings of Lobbert to provide a second radiation source configured to emit excitation radiation onto the sensor spot. Doing so would improve control and analysis of multiple analytes using different excitation as taught by Lobbert.
Modified Hohne fails to teach wherein the sensor further comprises a transmission receiver configured to receive excitation radiation from the second radiation source after passing through the sensor spot.
Ekechukwu teaches a method of measuring concentration of an analyte in fluids using an optical probe (abstract; Fig. 1). Ekuchukwu teaches a transmission receiver (reflector 38) configured to receive excitation radiation from a radiation source after passing through the sensor spot (column 2, lines 48-67). Ekechukwu teaches that the transmission receiver transmits light to a detection and analysis system where it is processed and analyzed to determine concentration of a fluid and wherein the level of the light signal may be calibrated (column 6, lines 26-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Ekechukwu to provide a transmission receiver configured to receive excitation radiation from the second radiation source after passing through the sensor spot. Doing so would utilize known optical structures in the art, as taught by Ekechukwu, which would have a reasonable expectation of improving analysis of luminescence of a substance for measurement of a concentration of the substance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/993,823 (hereinafter, “App ‘823”) in view of Lobbert et al. (US 20190064065 A1). 
Regarding claim 1, App ‘823 recites an optochemical sensor for determining a measurement signal that correlates with a physical or chemical measurand of a measuring fluid, the sensor comprising (claim 1): 
a housing including at least one immersion region configured to be immersed in the measuring fluid (claim 1); 
a removable cap including a sensor spot, wherein the sensor cap is disposed in the immersion region of the housing (claim 1), and wherein the sensor spot: 
is disposed on a lateral surface of the sensor cap (claim 1); 
at least one radiation source disposed in the housing and capable of radiating excitation radiation onto the sensor spot and to excite a luminescence of an indicator dye (claim 1); 
at least one radiation receiver disposed in the housing and configured to receive reception radiation emitted by the sensor spot (claim 1); and 
a sensor circuit disposed in the housing (claim 1) and electrically connected to the at least one radiation source and the at least one radiation receiver (claim 1 recites that the sensor circuit controls the radiation source and receive signals of the radiation receiver), wherein the sensor circuit is configured to control the at least one radiation source (claim 1) and to generate signals based on signals of the radiation receiver (claim 1).
App ‘823 fails to recite the sensor spot contains an analyte-sensitive indicator dye and contains a state description indicator adapted to represent an aging state of the sensor spot; and the sensor circuit configured to generate, based on an intensity of luminescence and/or a phase angle of luminescence, a measurement signal representing the physical or chemical measurand in the measuring fluid in contact with the sensor spot.
Lobbert et al. (US 20190064065 A1) teaches an optochemical sensor (abstract) comprising a housing (Fig. 1, probe housing 2) including at least one immersion region configured to be immersed in the measuring fluid (Fig. 1; paragraph [0085]); a removable sensor cap (Fig. 1, cap surrounding elements 12, 13, 14; paragraph [0077]), wherein the sensor cap is disposed in the immersion region of the housing (Fig. 1). Lobber teaches at least one radiation source disposed in the housing (10), at least one radiation receiver (11) disposed in the housing, and a sensor circuit (9) disposed in the housing. Lobbert teaches that parts of a measurement probe that are accommodated in a housing are exposed to less wear, such as the radiation source, radiation receiver, and sensor circuit (paragraph [0022]). Lobbert teaches the use of a first and second indicator to determine the concentration of multiple analytes (paragraph [0093]). Lobbert teaches that depending upon the selection of the indicator and/or the membrane, a concentration of a plurality of chemical analytes, biological substances, or physical parameters may be determined, e.g. the concentration of water or oxygen (paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘823 to incorporate the teachings of Lobbert to provide wherein the sensor spot contains an analyte-sensitive indicator dye and contains a state description indicator capable of representing an aging state of the sensor spot. Doing so would utilize known concepts of implementing multiple indicators to measure different components in a fluid, as taught by Lobbert, to improve the measurement capabilities of the overall sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified App ‘823 to incorporate the teachings of Lobbert to provide the sensor circuit configured to generate, based on an intensity of luminescence and/or a phase angle of luminescence, a measurement signal representing the physical or chemical measurand in the measuring fluid in contact with the sensor spot. Doing so would utilize known methods of measuring luminescence of indicators to properly analyze the concentration of target analytes.
Regarding claim 13, App ‘823 recites the sensor further comprising at least one light guide adapted to transmit excitation radiation from the at least one radiation source in a direction of the removable cap (claim 4).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hubert et al. (Hubert et al., “Design of  a Solvatochromic Polymer-Based Fiber Optics Chemical Sensor for Polar Solvent Detection”, 1995, Adv. Mater., 7, No.11) teaches a polymer based fiber optic chemical sensor for polar solvent detection (title, first paragraph), wherein Reichardt’s dye is used. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797